Title: From George Washington to Samuel Huntington, 23 March 1780
From: Washington, George
To: Huntington, Samuel


          
            sir
            Head Qrs [Morristown] March 23d 1780
          
          I have the Honor to acknowledge the receipt of Your Excellency’s Favors of the 14th & 19th Instant the latter covering the latest accounts you had received from the Southward.
          I have just received authentic advice from the Enemy, by which their whole Army under General Clinton was said to be at James Island the 4th of this month and about to take possession of Stono-ferry. The account comes from Sir Henry’s Head Quarters and acknowledges the loss of all their Cavalry—of the Defiance a 64 Gun Ship—which foundered at sea—of three transports, the Men of which and of the Sixty four are pretended to have been saved—and of One transport with Hessian Troops, of which no account had been received—This intelligence comes to me, through a Channel which makes me wish there may not be an official publication, though it may be otherwise mentioned without reserve.
          A variety of recent accounts from the Enemy at New York indicate an intended movement of some kind or other. They generally point to this Army or to some post in the Jerseys.
          The day appointed for Fasting—humiliation and prayer will be observed by the Army, agreable to the proclamation.
          In my Letter of the 17th I communicated to Congress a State of our provision and our prospect of supplies. Our distress for Bread has actually commenced and for any thing I can see, it is likely to encrease. I have the Honor to be with great respect & esteem Yr Excellency’s Most Obed. st
          
            Go: Washington
          
        